NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUN 21 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
OMAR TERRELL TAYLOR,                             No.   16-15426

              Petitioner-Appellant,              D.C. No.
                                                 3:08-cv-00401-RCJ-VPC
 v.

TIMOTHY FILSON and NEVADA                        MEMORANDUM*
ATTORNEY GENERAL,

              Respondents-Appellees.


                   Appeal from the United States District Court
                             for the District of Nevada
                Robert Clive Jones, Senior District Judge, Presiding

                        Argued and Submitted June 15, 2017
                             San Francisco, California

Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and CARNEY,**
District Judge.

      Omar Taylor appeals the district court’s denial of equitable tolling of the

Antiterrorism and Effective Death Penalty Act’s (“AEDPA”) one-year statute of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Cormac J. Carney, United States District Judge for the
Central District of California, sitting by designation.
limitations to file a federal habeas petition. In 1997, Taylor entered a written plea

agreement pursuant to North Carolina v. Alford, 400 U.S. 25 (1970). He did not

file a direct appeal. Rather he filed two state habeas claims—one in 2003, and one

in 2007—both of which were dismissed as untimely. He filed his federal habeas

petition on July 14, 2008. The federal district court also dismissed the petition as

time-barred. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Taylor filed his petition nearly ten years after the one-year statute of

limitations had run on his conviction. See 28 U.S.C. § 2244(d), (d)(1)(A)

(imposing a one-year statute of limitations on the filing of federal habeas corpus

petitions, which runs from either the date a petitioner’s judgment becomes final by

conclusion of direct review or the date that time for seeking direct review expired).

      Although Taylor alleges that his mental health issues made him unable

rationally or factually to personally understand the need to timely file, or unable

personally to prepare a habeas petition and effectuate its filing, see Bills v. Clark,

628 F.3d 1092, 1100 (9th Cir. 2010), we hold that, like the petitioner in Orthel v.

Yates, 795 F.3d 935 (9th Cir. 2015), Taylor “grappled periodically with significant

mental health issues,” but “the voluminous medical and prison records show it was

not unreasonable for the district court to determine that [Taylor] was capable of

understanding the need to timely file and effectuating a filing.” See id. at 949; see


                                            2
also Holland v. Florida, 560 U.S. 631, 649 (2010) (holding that to qualify for

equitable tolling, a petitioner must show “‘(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way’ and

prevented timely filing.” (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005))). He was in the general prison population for approximately three years,

where he performed a number of jobs. He also filed two state post-conviction

actions, indicating that he had the means to file a federal action. Moreover, given

the voluminous, complete, and undisputed medical record, the district court did not

abuse its discretion in declining to hold an evidentiary hearing.

      AFFIRMED.




                                           3